Citation Nr: 1422168	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  13-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar strain with degenerative disc disease (DDD) currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to April 1972

These matters are before the Board of Veterans' Appeals (Board) on appeal from a 
December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In February 2006, the Veteran filed a claim for entitlement to service connection for a chronic low back strain.  In December 2008, the RO granted the Veteran's service connection claim for a low back strain, assigning a 10 percent rating effective February 28, 2006.  In October 2009, the Veteran submitted a statement in support of claim where the Veteran requested to file for an increased rating for service connection for a back/cervical condition currently at 10 percent.  The Veteran did not express disagreement with the RO's rating decision, nor did he express an intent to appeal the December 2008 decision.  Accordingly, his statement does not constitute a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2013); Young v. Shinseki, 22. Vet. App. 461, 467 (2009) (finding that a Veteran's statement did not constitute an NOD where it could not "reasonably be construed to express disagreement with a particular decision or reflect an intent to seek appellate review.").

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for lumbar strain with DDD, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 travel board hearing, the Veteran testified that during his February 2010 and March 2011 Compensation and Pension (C&P) examinations, the VA examiners used two different standards to assess the range of motion of his back.  During the February 2010 examination, the Veteran was allowed to bend at the hip.  During the March 2011 examination, the VA examiner did not allow the Veteran to bend at the hip, and as a result, the examiner intimated that the Veteran "self-limited," because the results of his back flexion were different.  Additionally, during the March 2011 examination, the Veteran was on pain medication, which allowed him to perform better than if he had not been taking them.  The Veteran testified that his back disability has gotten worse since his March 2011 VA examination.  As such, a new VA examination is necessary to reevaluate the Veteran's back disability.

The Veteran testified that he limps a little on the left side when he walks.  He stated that other people have noted that his left foot trails to the left side.  The Veteran testified that pain radiates from his back down to his legs, and caused numbness in his left leg.  The Veteran further testified that he sometimes has bladder and bowel incontinence.  As such, a neurological examination is necessary to evaluate the Veteran's symptoms.

The Veteran testified that he retired in December 2011, but that his back condition contributed to his decision to leave his job.  As such, a TDIU examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

2. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities.  All requests for records and responses must be associated with the claims folder.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairments related to the Veteran's service-connected lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology related to the Veteran's lumbar spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

b. The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should also indicate whether there is related neurologic impairment in the Veteran's extremities, and if so, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

d. The examiner is also asked to indicate whether the Veteran has bowel or bladder problems attributable to the service-connected lumbar spine disability.  In doing so, the examiner should take note of the Veteran's testimony in his September 2013 travel board hearing.

4. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities (including lumbar strain with DDD and bilateral hearing loss) render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



